UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
v.

Crim. Action N0.06-l41

ROBERT JENKINS,

Defendant.

ORDER

This matter comes before the Court upon the receipt of a Report and Recommendation
dated March 9, 2011, from Magistrate Judge John Facciola, that recommends revoking
Defendant’s supervised re1ease. No objections to the Magistrate Judge’s Report and
Recommendation have been received by the Court.

Accordingly, it is this L“’_ day of March, 2011,

ORDERED that the Report and Recommendation is hereby ADOPTED; it is

FURTHER ORDERED that the supervised release is revoked; and it is

FURTHER ORDERED that the case is hereby scheduled for Re-sentencing on

March 29, 2011, at 9:30 a.m. in Courtroom 28A.

”) » / ,
coLLEEN KoL)iiAR-Ko§m%

United States District Judge

no